NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50077

                Plaintiff-Appellee,             D.C. No. 5:03-cr-00084-VAP-24

 v.

GEORGE WILLIAMS, AKA G,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Federal prisoner George Williams appeals pro se from the district court’s

order denying his “Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241 or for Any Relief Submitted Pro Se,” in which he sought a reduction in his

life sentence by retroactive application of the First Step Act of 2018. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Williams contends that he is eligible for a sentence reduction under section

401 of the First Step Act. However, section 401 applies to pre-Act conduct only if

the defendant’s sentence had not yet been imposed as of the date of the Act’s

enactment. See First Step Act § 401(c); United States v. Asuncion, 974 F.3d 929,

934 (9th Cir. 2020). It is undisputed that Williams’s sentence was imposed in

2006 and became final in 2009; the district court therefore did not err by

determining Williams was ineligible for relief. See Asuncion, 974 F.3d at 934.

Nor did the district court err by determining the General Savings Statute, 1 U.S.C.

§ 109, also foreclosed applying the new sentencing regime to Williams. See

United States v. Baptist, 646 F.3d 1225, 1227 (9th Cir. 2011). To the extent

Williams contends that non-retroactive application of section 401 violates the

Equal Protection Clause of the Fifth Amendment, that argument is foreclosed. See

id. at 1228-29.

      Williams’s motion requesting that his opening brief be treated as his reply is

granted.

      AFFIRMED.




                                          2                                    20-50077